Citation Nr: 0401718	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as secondary to herbicide exposure.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO decision which 
denied service connection for porphyria cutanea tarda, as 
secondary to herbicide exposure and granted service 
connection for PTSD with a 30 percent evaluation.  The 
veteran filed a timely appeal as to the denial of service 
connection for porphyria cutanea tarda and indicated that a 
higher evaluation for PTSD was warranted.  

A videoconference hearing was held in May 2003, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

At the hearing, the veteran raised the issues of entitlement 
to service connection for residuals of a shell fragment wound 
of the back, and hepatitis C.  These issues have not yet been 
adjudicated, and are referred to the RO for such 
adjudication.

In his VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran asserted that he was unemployed because of the 
effects of PTSD.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His infered claim for a total 
rating based on individual unemployability is also referred 
to the RO for initial adjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The current record contains diagnoses of porphyria cutanea 
tarda.  The veteran served in Vietnam and is presumed to have 
been exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 
2002).  A private physician, Lagrimas Sodora, M.D., wrote in 
January 2003 that "it is my opinion that Agent Orange...is as 
likely as not to have (sic) caused [the veteran's] Porphyria 
Cutanea Tarda."  Thus there is a competent evidence of the 
claimed disability, and competent evidence that it may be 
related to service.  However, Dr. Sodora offered no rationale 
for linking the porphyria cutanea tarda to herbicide exposure 
in service, and it is unclear whether the doctor considered 
an accurate version of the veteran's history.  Accordingly, 
the evidence is insufficient to decide the claim.

Regarding the veteran's claim for an initial evaluation in 
excess of 30 percent for PTSD, the Board notes that during 
the May 2003 videoconference hearing, the veteran indicated 
that he had recently received private and VA treatment for 
PTSD. Records of such treatment do not appear to be included 
in the claims file.  VA is required to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies and authorizes VA to 
obtain.  See 38 U.S.C. A. § 5103A(b) (West 2002).  

In a statement dated in May 2002, a psychologist at the 
Huntington, West Virginia Vet Center reported that the 
veteran was currently receiving treatment for PTSD.  Records 
of this treatment are not part of the claims folder.  VA is 
required to obtain records of treatment reported by medical 
professionals.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding VA was obligated to obtain records of treatment 
reported by a private physician).
The veteran's testimony and a report from a Vet Center 
suggest that his disability is worse than was reported on the 
last VA examination in December 2001.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify all treatment he has received 
since April 2002 for PTSD.  The RO should 
then take the necessary steps to obtain 
records of all treatment reported by the 
veteran, including all records of the 
veteran's treatment at the Huntington, 
West Virginia Vet Center.  

2.  The RO should then afford the veteran 
a VA psychiatric examination to evaluate 
the severity of PTSD.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum to that report.  The 
examiner should then report current 
symptoms attributable to PTSD, and the 
effect of PTSD on the areas of work, 
school, family relations, judgment, 
thinking, and mood.  The examiner should 
also report a current GAF score 
attributable, if possible, solely to 
PTSD.

3.  The RO should afford the veteran a 
hepatic or skin examination to determine 
whether the current porphyria cutanea 
tarda is related to herbicide exposure 
during service.  The veteran should be 
afforded any additional examinations 
deemed necessary.  The examiner should 
review the claims folder and note such 
review in the examination report, or in 
an addendum to the report.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current porphyria cutanea tarda is the 
result of herbicide exposure experienced 
by the veteran while serving in Vietnam.  
The examiner should provide a rationale 
for the opinion.

Thereafter, if the benefits sought, are not granted in full, 
the RO should issues a supplemental statement of the case.  
Then the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




